of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b01 conex-101650-10 number info release date uil ------------------------------ -------------------------- --------------------------- dear --------------- this letter responds to your letter dated date in your letter you requested information regarding the deductibility of payments to certain tax districts specifically you asked whether the creation of a tax district under state law by a condominium association would allow certain expenses to be deducted for federal_income_tax purposes by the association’s owners the expenses would include municipal type services like road maintenance garbage collection water and sewer expenses and recreational facilities as well as landscaping routine maintenance insurance property management fees contributions to reserves for future component replacements and similar expenses the internal_revenue_code allows a deduction for certain taxes paid within a taxable_year including state and local real_property_taxes a tax is an enforced contribution imposed by a governmental_unit or political_subdivision and collected for the purpose of raising revenue to be used for public or governmental purposes and not as a payment for some special privilege granted or service rendered a real_property tax is imposed on interests_in_real_property and levied for the general_public welfare and does not include taxes assessed against local benefits whether a tax district is a political_subdivision depends on the level of governmental power that it exercises the question of whether a particular charge is to be regarded as a tax depends upon its real nature if it is not in the nature of a tax then it matters little whether or not it is called one amounts that are collected for the exclusive purpose of benefitting the property owners in the district are essentially service charges and user fees for particular services and facilities only charges levied against ownership interests_in_real_property for the general_public welfare by a governmental_unit or political_subdivision are deductible as real_property_taxes conex-101650-10 i hope this information is helpful this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling please contact me or -------------------------------------------if we can be of further assistance sincerely john p moriarty chief branch office of associate chief_counsel income_tax and accounting
